In an action to recover damages for dental malpractice, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated October 3, 1995, as denied that branch of their cross motion which was for summary judgment dismissing the first cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
*287In response to the plaintiffs’ action to recover damages for dental malpractice, the defendants asserted a defense based on the two and one-half-year Statute of Limitations (see, CPLR 214-a). In opposition, the plaintiffs asserted that, under the continuous treatment doctrine, the Statute of Limitations was tolled until after the last treatment received by the plaintiff Debra Cantor.
The Supreme Court properly denied that branch of the defendants’ cross motion which was for summary judgment dismissing the cause of action to recover damages for dental malpractice since there is a factual issue as to whether the defendants provided a continuous course of treatment for the specific condition which gave rise to the action (see, CPLR 214-a; Nykorchuck v Henriques, 78 NY2d 255, 257-258; Richardson v Orentreich, 64 NY2d 896, 899; Davis v City of New York, 38 NY2d 257, 259; Allen v Blum, 196 AD2d 624, 625; Yelin v American Dental Ctr., 184 AD2d 693, 695).
The defendants’ remaining contentions are without merit. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.